UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7508


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD KERMIT RICHARDS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cr-00385-CCB-1)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Kermit Richards, III, Appellant Pro Se.      Kenneth
Sutherland Clark, Seema Mittal, OFFICE OF THE UNITED STATES
ATTORNEY,  Baltimore,  Maryland,  Christopher John  Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edward Kermit Richards, III, appeals the district court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for a sentence reduction pursuant to Amendments 782 and 794 to

the U.S. Sentencing Guidelines Manual.               We have reviewed the

record and find no reversible error.             Specifically, both of the

Guidelines    Amendments      under   which    Richards    sought   a   sentence

reduction were in effect at the time of Richards’ February 2016

sentencing.     Accordingly, we affirm the district court’s order.

See United States v. Richards, No. 1:14–cr–00385–CCB–1 (D. Md.

Oct. 21, 2016).         We dispense with oral argument because the

facts   and   legal    contentions    are     adequately   presented     in   the

materials     before   this   court   and     argument    would   not   aid   the

decisional process.


                                                                        AFFIRMED




                                       2